DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1 — 9 and 11 — 16 as being unpatentable over
Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1), of record on page 2 of the previous Action, is withdrawn.

2.	The  35 U.S.C. 103(a) rejection of Claim 10 as being unpatentable over Schmidt et al
(U.S. Patent Application Publication No. 2005/0104033 A1) in view of Kani et al (U.S.
Patent Application Publication No. 2012/0052225 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 17 as being unpatentable over Schmidt et al
(U.S. Patent Application Publication No. 2005/0104033 A1) in view of Black et al (U.S.
Patent Application Publication No. 2014/0220281 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1 – 9 and 11 – 16  are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumoto et al (U.S. Patent No. 5,776,361) in view of Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1). 
With regard to Claims 1 – 2, Katsumoto et al disclose an oxygen scavenging composition used in the making of multi – layer films for packaging (column 1, lines 9 – 15) comprising a polyterpene blended with a catalyst (column 2, lines 8 – 11) and also blended with a polymer (column 2, lines 65 – 67) comprising polyethylene (column 3, lines 22 – 26); the catalyst is cobalt stearate (column 3, lines 44 – 52); the polyterpene is in the amount of 10 to 75 weight percent (column 2, lines 56 – 64); a packaging film comprising an oxygen scavenging layer is therefore disclosed; the film is made by techniques that are known in the art (column 4, lines 35 – 37). Although the disclosed range of amount of polyterpene is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Katsumoto et al fail to disclose an outer layer comprising a thermoplastic polymer and a passive oxygen barrier layer.
Schmidt et al teach a packaging film (paragraph 0070) comprising an oxygen scavenging layer (paragraph 0071) and an oxygen barrier and a structural layer (paragraph 0072) that comprises a thermoplastic polymer (paragraph 0073) for the purpose of maintaining a low level of oxygen throughout the package (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a layer comprising a thermoplastic polymer and a passive oxygen barrier layer in order to maintain a low level of oxygen throughout the package as taught by Schmidt et al. The order of the layers taught by Schmidt et al, from the outside to the inside, is oxygen barrier layer, oxygen 
With regard to Claims 3 — 4, an inner layer is therefore taught by Schmidt et al that is the interior layer. Schmidt et al do not explicitly teach that the inner layer is a thermoplastic polymer, but Schmidt et al teach that the inner layer improves heat sealability (paragraph 0075). It would have been obvious for one of ordinary skill in the art to provide for a thermoplastic
polymer, as a layer having heat sealability would be obtained.
With regard to Claim 5, adhesive layers are positioned between at least two of the layers
taught by Schmidt et al (paragraph 0076).
With regard to Claim 6, the polyterpene disclosed by Katsumoto et al comprises a momomer that is limonene (column 2, lines 35 – 40).
With regard to Claims 7 – 8, the polyterpene disclosed by Katsumoto et al comprises a momomer that is alpha – pinene (column 2, lines 35 – 40).
With regard to Claim 9, the catalyst disclosed by Katsumoto et al is in the amount of  50 ppm to 10,000 ppm (column 3, lines 53 – 58). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a film thickness is taught by Schmidt et al that is 5 to 250 micrometers that is a single layer or multilayer film (paragraph 0070). The disclosed thickness is therefore the thickness of the film or the oxygen scavenger layer. Although the disclosed range of thickness in comparison to total thickness is not identical to the claimed range, the disclosed
range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art

claimed range. MPEP 2144.05.
With regard to Claim 12, a container is disclosed by Katsumoto et al (bottle; column 4, lines 46 – 51).
With regard to Claims 13 and 15, a method comprising providing polymers and additives
and a mixing process and shape forming process is therefore taught.
With regard to Claims 14 and 16, the polyterpene and transition metal catalyst taught by Schmidt et al are provided in the form of a masterbatch (any compounds useful in oxygen scavenging packaging comprise the masterbatch; paragraph 0045).

6. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumoto et al (U.S. Patent No. 5,776,361) in view of Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1) and further in view of Kani et al (U.S. Patent Application Publication No. 2012/0052225 A1).
Katsumoto et al and Schmidt et al disclose a film as discussed above. Katsumoto et al and Schmidt et al fail to disclose an oxygen barrier layer that is 3 to 30% of the thickness of the film.
Kani et al disclose packaging (paragraph 0001) comprising an ethylene vinyl alcohol
layer having a thickness of 10 to 700 microns (paragraph 0182) for the purpose of providing
flex crack resistance without impairing barrier properties (paragraph 0187).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
thickness of 10 to 700 microns in order to obtain flex crack resistance without impairing
barrier properties as taught by Schmidt et al. Although the disclosed range of thickness is not
identical to the claimed range, the disclosed range overlaps the claimed range. It would have

range, including those amounts that overlap the claimed range. MPEP 2144.05.

7. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumoto et al (U.S. Patent No. 5,776,361) in view of Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1) and further in view of Black et al (U.S. Patent Application Publication No. 2014/0220281 A1).
Katsumoto et al and Schmidt et al disclose a packaging film as discussed above. Katsumoto et al and Schmidt et al fail to disclose an oxygen scavenging layer having a haze of 1.9% or less.
Black et al teach packaging comprising an oxygen scavenger (paragraph 0272) and a
resin, that is a monolayer (paragraph 0278), therefore a layer, and a terpene (paragraph 0290)
that is a polyterpene (paragraph 0056) having a haze of 5% or less (paragraph 0281) for the
purpose of obtaining packaging that is clear (paragraph 0006).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
oxygen scavenging layer having a haze of 5% or less in order to obtain packaging that is clear as
taught by Black et al. Although the disclosed range of haze is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.




8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 17.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782